On 13 October, 1927, the plaintiff executed and delivered to the defendant, W. B. Wooten, four promissory notes, three for the sum of $1,000 each, due and payable on or before 1 January, 1929, 1930 and 1931, respectively, and one for the sum of $500, due and payable on or before 1 January, 1932. These notes were secured by a deed of trust executed by plaintiff and his wife, by which they conveyed to the defendant, Elbert S. Peel, trustee, the land described therein. It was admitted that the notes due and payable on or before 1 January, 1929 and 1931, have been paid and fully satisfied, and that the note for $500, was not due and payable at the commencement of this action.
This action is to enjoin the sale of the land described in the deed of trust, on the allegation in the complaint that the note due and payable on or before 1 January, 1930, was paid by the plaintiff on 21 December, 1929. This allegation is denied in the answer filed by the defendant, W. B. Wooten.
The issue submitted to the jury was answered as follows:
"Was the note due 1 January, 1930, paid to the duly authorized agent of the defendant, W. B. Wooten, as alleged in the complaint? Answer: Yes."
From judgment enjoining the sale of the land described in the deed of trust, the defendant, W. B. Wooten, appealed to the Supreme Court.
There was evidence at the trial of this action tending to show that on 21 December, 1929, the plaintiff paid the amount of the *Page 305 
note due and payable on or before 1 January, 1930, to the authorized agent of the defendant, W. B. Wooten, and that said agent deposited said amount with the Bank of Oak City to the credit of the said defendant in accordance with his instructions. The note was in the possession of the agent at the time payment was made to him by the plaintiff, and was delivered by him to the plaintiff, marked "paid and satisfied." The agent sent to the defendant a deposit slip showing that the amount paid to him by the plaintiff had been deposited with the bank to the credit of defendant. The defendant has filed with the liquidating agent of the Bank of Oak City, which was closed because of its insolvency, on 23 December, 1929, his claim for the amount of the deposit.
There was no error in the refusal of defendant's motion for judgment as of nonsuit at the close of the evidence.
We find no error in the trial. The evidence was submitted to the jury under instructions which are free from error. The verdict is supported by the evidence. The judgment is affirmed.
No error.